Citation Nr: 1435816	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss higher than 10 percent before June 3, 2010, and a compensable rating thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from May 1958 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  On private audiology examinations in December 2009, the Veteran had Level IV hearing in both ears.

2.  On VA audiology examination in June 2010, the Veteran had Level V hearing in the right ear and Level I hearing in the left ear.

3.  On VA audiology examination in March 2011, the Veteran had Level III hearing in both ears.

4.  On VA audiology examination in March 2014, the Veteran had Level I hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial rating for bilateral hearing loss in excess of 10 percent prior to June 3, 2010, and a compensable rating thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The claim for higher initial ratings for hearing loss arise from the Veteran's disagreement with the initial ratings assigned following the initial grant of service connection. Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.





Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of a claim.

The RO has obtained service records, VA records, and private medical records.  The Veteran has been afforded VA examinations in June 2010, in March 2011, and in March 2014.  While the Veteran asserts that the examinations in June 2010 and in March 2011 were inadequate, as examination reports were based on the Veteran's history and described hearing loss in sufficient detail so that the Board's evaluation is an informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Rating Factors

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

Analysis

In a rating decision in June 2010, the RO granted service connection for bilateral hearing loss and assigned a 10 percent rating effective December 8, 2009, and a noncompensable rating, effective June 3, 2010.  The Veteran appealed the rating.

In December 2009, on a private audiology report, the Veteran complained of difficulty hearing and understanding conventional speech.  



The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
50
70
80
63
76
LEFT
50
40
70
95
63.75
80

Applying the results in TABLE VI, the findings yield a numeric designation of Level IV for the RIGHT ear, as the average 63 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 76 percent; and Level IV for the LEFT ear, as the average 63.75 puretone decibel loss is in the range between 66 and 73 average puretone decibel loss, and LEFT ear speech discrimination score is at least 80 percent.  

Entering the resulting bilateral numeric designation of Level IV for the RIGHT and Level IV for the LEFT ear to TABLE VII yields a 10 percent disability rating under Diagnostic Code 6100.  

On VA examination in June 2010, the Veteran reported difficulty hearing.  The effect of the hearing loss on his occupation was trouble hearing clients and staff in person and on the telephone.  The effect on the Veteran's activities of daily living was trouble hearing face to face and on the telephone.  The examiner stated that the Veteran was not receiving any treatment for hearing loss.

The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:







HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
40
65
80
53.75
70
LEFT
30
30
60
95
53.75
96

Applying the results in TABLE VI, the findings yield a numeric designation of Level V for the RIGHT ear, as the average 53.75 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 70 percent; and Level I for the LEFT ear, as the average 53.75 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and LEFT ear speech discrimination score is at least 96 percent.  

Entering the resulting bilateral numeric designation of Level V for the RIGHT and Level I for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.  

On VA examination in March 2011, the Veteran reported difficulty hearing others talk during conversations and difficulty hearing high-pitched sounds.  The examiner indicated there was no effect of the hearing loss on his occupation.  The effect of the hearing loss on his activities of daily living was difficulty understanding speech in all types of situations, especially distant speech, quiet speech, and speech noise.  The examiner further indicated that difficulty understanding over the phone, at doctor visits, volunteer work, and with family is to be expected.  

The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
50
80
95
65
88
LEFT
35
50
75
95
63.75
84

Applying the results in TABLE VI, the findings yield a numeric designation of Level III for the RIGHT ear, as the average 65 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 88 percent; and Level III for the LEFT ear, as the average 63.75 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and LEFT ear speech discrimination score is at least 84 percent.  

Entering the resulting bilateral numeric designation of Level III for the RIGHT and Level III for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.  

In his October 2010 notice of disagreement, the Veteran asserted that sensorineural hearing loss does not get better, especially in six months' time.  In his May 2011 substantive appeal, the Veteran again asserted that sensorineural hearing loss does not improve and the June 2010 examination report should be disregarded.  

At his hearing in December 2011, the Veteran argued that the VA examinations were inadequate.  He indicated that one of the examiners told him to respond during the tone evaluation even if he only thought that he heard something.  He also indicated that other veterans told him that that particular examiner was known to have a bias against Veteran's.  The Veteran further testified that his hearing loss had not improved since the December 2009 examination, but rather it had deteriorated in his opinion.  He also indicated that there was a disparity in the private examination in December 2009 and the VA examination in June 2010, and between the June 2010 and March 2011 examinations that could not be readily explained.

VA treatment records show that the Veteran reported his hearing was getting worse when seen in November 2012.  He indicated that he needed to turn up the television and wondered whether he needed hearing aids.  At his initial audiology consult in February 2013, the Veteran was noted to have a moderate to profound sensorineural hearing loss from 3000 Hz to 8000Hz, bilaterally.  



Word recognition scores were good, bilaterally.  The Veteran was referred for a hearing aid fitting, which he is shown to have received in April 2013.

On VA examination in March 2014, the Veteran reported difficulty hearing others talk during conversations and difficulty hearing high-pitched sounds.  Regarding the functional impact of the Veteran's hearing loss; the examiner indicated the hearing loss did not impact the Veteran's ordinary conditions of life or his ability to work.

The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
25
65
85
50
94
LEFT
20
25
65
90
50
96

The examiner noted that the Veteran's hearing thresholds on examination were better than those obtained at the other examinations in June 2010 and March 2011; his hearing loss had not decreased since his prior award.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear, as the average 50 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 94 percent; and Level I for the LEFT ear, as the average 50 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and LEFT ear speech discrimination score is at least 96 percent.  

Entering the resulting bilateral numeric designation of Level I for the RIGHT and Level I for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.  





Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment has not been shown under 38 C.F.R. § 4.86 at any time during the appeal period. 

On the basis of the private and VA audiograms, the Veteran's hearing loss does not meet the criteria for a rating higher than 10 percent at any time during the appeal period prior to June 3, 2010; or the criteria for a compensable rating at any time during the appeal period after June 3, 2010. 

Extraschedular Consideration

The evidence shows that the Veteran's service-connected hearing loss results in difficulty hearing and understanding conventional speech in all types of situations including hearing clients and staff in person and on the telephone, hearing others talk during conversations, and hearing high-pitched sounds; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  A review of the file does not show any evidence of an exceptional or unusual disability picture for a person suffering from hearing loss.  In addition, there is no evidence that hearing loss interfers with his employment beyond what is contemplated by the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate, and referral for an extraschedular rating is not warramted. 38 C.F.R. § 3.321(b)(1).  










A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating for bilateral hearing loss higher than 10 percent before June 3, 2010, and a compensable rating thereafter is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


